Title: From George Washington to the United States Senate, 4 March 1793
From: Washington, George
To: United States Senate



Gentlemen of the Senate,
United States [Philadelphia],March the 4th 1793.

I nominate William Paterson, at present Governor of the State of New Jersey, to be one of the Associate Justices of the Supreme Court of the United States; vice, Thomas Johnson, resigned.
Melancthon Lloyd Woolsey, to be Collector of the District of Champlain, in the State of New York. and
William Thompson, to be Collector of the Port of Hardwick, in the District of Hardwick and State of Georgia.

Go: Washington

